Case 20-41182-can13           Doc 45     Filed 10/02/20 Entered 10/02/20 15:17:38                   Desc Main
                                        Document     Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF MISSOURI

 IN RE:                                             )
                  James Stanley Panus,              )       Case No. 20-41182-can13
                                                    )
                                   Debtor.          )

              DEBTOR’S RESPONSE TO TRUSTEE'S MOTION TO DENY CONFIRMATION

          Come now the Debtor, James Stanley Panus, by and through his attorney, Tracy L. Robinson, and
 for his response to the Trustee's Motion to Deny Confirmation states as follows:

          1. Admits allegations in paragraph one (1), and by way of further response the Debtor states
             counsel’s EMA should be adjusted to $110.00 per month in order to resolve the violation of
             §1322(a)(1).

          2. Admits allegations in paragraph one (1), and by way of further response the Debtor states he
             fell behind with his Chapter 13 Plan payments because he is self-employed and a job, he was
             supposed to start had to be postponed because of the COVID 19 pandemic. Furthermore, he
             states that he will pay $4,500.00 before the end of September and will work bring the rest of
             the delinquency current.

         WHEREFORE, Debtor requests this Court dismiss the Trustee's Motion to Deny Confirmation
 without prejudice or in the alternative, Debtor requests that this matter be set for hearing.


                                                            Respectfully submitted,


                                                            /s/ Tracy L. Robinson
                                                            Tracy L. Robinson #36691
                                                            600 E. 8th Street, Suite A
                                                            Kansas City, Missouri 64106
                                                            Phone: (816) 842-1317
                                                            Fax:     (816) 842-0315
                                                            Email: admin@tlrlaw.com
                                                            Attorney for the Debtor

                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the Debtor’s Response to the
 Trustee’s Motion to Deny Confirmation was served, in addition to the parties notified by the US Bankruptcy
 Court’s electronic notification, upon the affected creditors and other parties in interest via U.S. First Class
 Mail, postage prepaid, this 2nd day of October 2020.

 James Stanley Panus
 7 U Street
 Lake Lotawana, MO 64086

 LVNV Funding LLC
 c/o Resurgent Capital Services
 PO Box 10587
 Greenville, SC 29603-0587
                                                            /s/ Tracy L. Robinson
                                                            Tracy L. Robinson #36691
